



CURTISS-WRIGHT CORPORATION
SAVINGS AND INVESTMENT PLAN
As Amended and Restated effective January 1, 2015
SECOND INSTRUMENT OF AMENDMENT
Recitals:
1.
Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss‑Wright Corporation Savings and Investment Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety effective as of
January 1, 2015.

2.
Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan for the following reasons:

a.
To provide for the eligibility of members of certain EMD unions for the CW
Savings Contribution, effective August 16, 2015; and

b.
To reflect the terms of a new collective bargaining agreement covering Employees
of the Company’s Target Rock operations that provides for Matching Contributions
for such Employees hired on or after January 1, 2014, effective January 1, 2017.

3.
Section 12.01(a) of the Plan permits the Company to amend the Plan at any time
and from time to time.

4.
Section 12.01(b) authorizes the Administrative Committee to adopt Plan
amendments on behalf of the Company under certain circumstances.

5.
Certain of the Plan amendments described herein shall be subject to approval by
the Board of Directors.

Amendments to the Plan:
1.
Effective January 1, 2017, Section 1.15 is amended by adding a new paragraph as
the third paragraph thereof, to read as follows:

Notwithstanding the foregoing provisions of this Section 1.15, for purposes of
Section 3.07(c)(iii), Compensation means an Employee’s base pay, not including
overtime or premium pay.
2.
Effective July 1, 2015, Section 2.01(e) is amended in its entirety to read as
follows:

(e)
Effective as of July 1, 2015, and notwithstanding the provisions of Sections
2.01(a) and (c), but subject to Appendix A, each Employee, other than a member
of a unit of Employees covered by a collective bargaining agreement, with the
exception of (i) the collective bargaining agreement covering Employees of
Williams Controls, Inc., (ii) the collective bargaining agreement covering
Employees of the Engineered Pump Division of the Employer that had adopted the
EMS Plan, and (iii) the collective bargaining agreement covering Employees of
the Target Rock operations of Curtiss-Wright Flow Control Corporation, shall be
eligible to become a Member as of any Enrollment Date following the date on
which he






--------------------------------------------------------------------------------





became an Employee. In no event shall a Casual Employee, Co-Op Student Employee
or Temporary Employee be eligible to become a Member.
3.
Effective January 1, 2017, the first paragraph of Section 3.07(c) is amended in
its entirety to read as follows:

From and after January 1, 2014, the Employer shall contribute on behalf of each
of its Frozen Members, other than a member of a unit of Employees covered by a
collective bargaining agreement, with the exception of (i) the collective
bargaining agreement covering Employees of Williams Controls, Inc., (ii)
effective as of December 31, 2014, a collective bargaining agreement covering
Employees of the Employer that had adopted the EMS Plan, and (iii) effective as
of January 1, 2017, the collective bargaining agreement covering Employees of
the Target Rock operations of Curtiss-Wright Flow Control Corporation, and
Acquired Members who elected to make Deferred Cash Contributions, Roth Deferred
Cash Contributions, and/or After-Tax Contributions, Matching Contributions in an
amount equal to 50% of the Deferred Cash Contributions, Roth Deferred Cash
Contributions, and/or After-Tax Contributions made by the Member to the Plan
that do not exceed the first 6% of the Member’s Compensation during each payroll
period.
4.
Effective August 16, 2015, Section 3.07A(a) is amended in its entirety to read
as follows:

For any Plan Year beginning on or after January 1, 2014, the Employer may make
CW Savings Contributions in an amount to be determined by the Employer, as of
the last day of the Plan Year, on behalf of each Frozen Member, other than a
member of a unit of Employees covered by a collective bargaining agreement, with
the exception of (i) the collective bargaining agreement covering Employees of
Williams Controls, Inc., (ii) effective for any Plan Year beginning on or after
January 1, 2015, the collective bargaining agreement covering Employees of the
Engineered Pump Division of the Employer that had adopted the EMS Plan and (iii)
effective as of August 16, 2015, the collective bargaining agreements between
the Employer that had adopted the EMS Plan and (A) the International Brotherhood
of Electrical Workers Local 1914 and (B) the Association of Westinghouse
Salaried Employees, and Acquired Member who is described in the following
sentence. Any CW Savings Contributions shall be allocated to the Employer
Account of each eligible Member employed by the Employer on the last day of the
Plan Year who had completed a Year of Eligibility Service during the Plan Year
(and, for the Plan Year beginning on January 1, 2015, each eligible Member
described in Section 6.02(a)(vii) and (viii)) and such allocation shall be based
on the ratio that each such Member’s Compensation bears to the total
Compensation of all such Members for the Plan Year (and, for the Plan Year
beginning on January 1, 2015, such Compensation for the portion of the Plan Year
beginning on August 16, 2015, in the case of each eligible Member described in
(iii) above). In no event, however, shall the portion of the CW Savings
Contributions allocated on behalf of any Member described in the preceding
sentence for any Plan Year exceed 3% of such Member’s Compensation for the Plan
Year (and, for the Plan Year beginning on January 1, 2015, such Compensation for
the portion of the Plan Year beginning on August 16, 2015, in the case of each
eligible Member described in (iii) above).
IN WITNESS WHEREOF, this amendment has been executed on this ____ day of
__________________, 2016.


 
 
Curtiss-Wright Corporation
 
 
 
Administrative Committee
 
 
 
 
 
By:
 
/s/ Paul J. Ferdenzi
 




